Case 4:14-cr-00146-Y Document 89 Filed 09/30/20 Page1of1i PagelD 323

AQ T87 (Rev, 287) Exbiby and Witgess List

NORTHERN

 

UNITED STATES DISTRICT COURT

DISTRICT OF TEXAS

 

UNITED STATES OF AMERICA

V.

JEFFREY WATTS

 

EXHIBIT AND WITNESS LIST

Case Number: 4:14-CR-146-Y (1)

 

 

 

 

 

 

PRESEDING FUDGE PLAINTIFICS ATTORNEY DLEFENDANT’S ATTORNEY
TERRY R. MEANS DOUGLAS A. ALLEN, AUSA MICHAEL A. LEHMANN, FPD
TRIAL, DATE (S) COURT REPORTER COURTROOM DEPUTY
SHOW CAUSE HRG. 9/30/2020 DEBBIE SAENZ MICHELLE MOON
F — i
Ct Exh Rice py PARKED T ADMITTED DESCRIPTION OF ENTHBITS® AND WETNESSES
1 9/30/2020 x x Affidavit of Teresa Perez. USPO with allached undated letter to Teresa Perez from David Smith
2 9/30/2020 x x Final transcript of 9/22/2020 revocation hearing of Jeffrey Watts case. no. 4.14-CR-146-Y (1)

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. DISTR Cc RT
NORTHERN Drespiee ee
1
i Tm — a.
CBLoLe Zoe
CLERK, Us
;
| Bien
L. SC
* Include a notation as to the location of any exhibit not beld with the case file or not available because of sive
Page Lo 1 tages

 
